Citation Nr: 1027510	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-02 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) as secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION


The Veteran served on active duty from January 1970 to August 
1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the RO in St. 
Louis, Missouri, which denied service connection for coronary 
artery disease.  

In May 2009, the Board remanded this claim for further 
development.  It now returns for appellate review. 

The Board notes that a March 2010 VA examination report reflects 
that the examiner found that the Veteran's erectile dysfunction 
was at least as likely as not related to his service-connected 
diabetes mellitus, type II.  The issue of service connection 
for erectile dysfunction has thus been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this issue and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for CAD as 
secondary to his service-connected diabetes mellitus, type II.  
Unfortunately, the Board must remand this claim again for the 
following reasons. 

In its May 2009 remand directives, the Board instructed the AOJ 
to obtain a VA opinion as to whether it was at least as likely as 
not that the Veteran's CAD was caused or aggravated by diabetes 
mellitus.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  

Here, the Board finds that the March 2010 VA examination report 
is deficient in two respects.  First, the Board finds that the 
opinion is based on an inaccurate premise, as the examiner's 
findings are in conflict with the evidence of record.  See Reonal 
v. Brown, 5 Vet. App. 458 (1993).  In this regard, the examiner 
stated that it was less likely as not that the Veteran's CAD was 
caused by or a result of diabetes because the Veteran's diabetes 
was not diagnosed until 2004.  The examiner noted that the 
Veteran's CAD was significantly advanced enough in 2003 to 
require stent placement following a myocardial infarction.  The 
examiner also noted that while the Veteran had elevated glucose 
levels in 2002 based on the Veteran's own report, this was 
"apparently not of enough concern to . . . result in a diagnosis 
[of diabetes] at that time."  The examiner stated that the mild 
elevation of blood glucose in 2002, just one year prior to the 
Veteran's myocardial infarction, was unlikely to have caused 
significant damage to the coronary arteries.  However, the Board 
notes that a June 2002 private treatment record reflects that the 
Veteran did have a diagnosis of diabetes at that time.  The 
examiner's opinion seems to rely heavily on the finding that the 
Veteran did not have a diagnosis of diabetes prior to his 
myocardial infarction.  As this finding is contradicted by the 
evidence of record, the examiner's opinion is based on an 
inaccurate premise and therefore is not sufficient upon which to 
base a decision. 

Second, in its May 2009 remand directive, the Board stated that 
the examination must include a finding as to whether the 
Veteran's CAD was aggravated by diabetes mellitus, irrespective 
of whether diabetes initially caused or resulted in the Veteran's 
CAD.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding 
that service connection on a secondary basis requires evidence 
sufficient to show that a current disability was either caused or 
aggravated by a service-connected disability).  The examiner did 
not offer an opinion in this regard.  In Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the Court of Appeals for Veterans Claims 
held that a remand by the Board confers upon the Veteran, as a 
matter of law, the right to compliance with its remand 
instructions, and imposes upon VA a concomitant duty to insure 
compliance with the terms of the remand.  Because the Board's 
remand directives have not been substantially complied with, and 
because the pertinent findings in the March 2010 VA opinion are 
inconsistent with the evidence of record, the Board must remand 
this claim for a new VA opinion.  See Barr, 21 Vet. App. at 311; 
Stegall, 11 Vet. App. at 271.  

In its May 2009 remand, the Board also instructed the AOJ to 
obtain the Veteran's VA treatment records dating from 2002 to 
2005.  This instruction was based on the fact that in his June 
2006 claim form, the Veteran identified treatment at the VA 
Medical Center (VAMC) in Fayetteville, Arkansas and Mt. Vernon, 
Missouri for diabetes and CAD dating back to 2002.  There is no 
indication that the AOJ attempted to obtain these records.  
Rather, VA treatment records dating from September 2007 to 
January 2009 were associated with the file, and the Veteran was 
sent a January 2010 letter asking him to submit treatment records 
dating back to 2002.  The Board notes that records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Under the Veterans Claims Assistance Act of 
2000 (VCAA), it is the responsibility of VA to obtain the 
veteran's VA medical records.  38 C.F.R. § 3.159(c)(2)(3) (2009).  
Thus, because the Veteran has identified relevant VA treatment 
records at the VA Medical Centers in Fayetteville, Arkansas and 
Mt. Vernon, Missouri dating back to 2002, VA must make every 
effort to obtain them.  Moreover, as discussed above, the Veteran 
has a right to compliance with the Board's May 2009 remand 
instructions, and VA has a concomitant duty to insure that the 
terms of the remand are carried out.  Stegall, 11 Vet. App. at 
271.  On remand, the AOJ should make every effort to obtain the 
Veteran's VA treatment records from the Fayetteville, Arkansas 
and Mt. Vernon, Missouri VAMC's from 2002 to 2005.  The AOJ 
should also obtain any recent VA treatment records from these 
facilities dating from January 2009 to the present. 

Accordingly, the case is REMANDED for the following actions:

1.  First, the AOJ should make every effort 
to obtain the Veteran's VA treatment records 
from the VA Medical Centers in Fayetteville, 
Arkansas and Mt. Vernon, Missouri from 2002 
to 2005 and from January 2009 to the 
present.  All efforts to obtain these records 
should be fully documented and associated 
with the claims file.  If the AOJ is unable 
to obtain these records, the Veteran must be 
notified of this fact and a copy of such 
notification associated with the claims file. 

2.  Then, after the VA treatment records 
specified above have been obtained, or after 
the AOJ concludes that further efforts to 
obtain them would be futile, as the case may 
be, the Veteran's claims file and a copy of 
this REMAND should be sent to a VA examiner 
for an opinion as to the likelihood that the 
Veteran's CAD was caused or aggravated by 
the Veteran's service-connected diabetes 
mellitus, Type II.  

The examiner should take into consideration 
the fact that the Veteran's diabetes was 
diagnosed in a June 2002 private treatment 
record, and that he suffered a myocardial 
infarction requiring stent placement around 
July 2003.  

After reviewing the claims file and this 
REMAND, the examiner should render an opinion 
as to whether the Veteran's CAD was at least 
as likely as not (i.e., to at least a 50:50 
degree of probability) caused or aggravated 
by the Veteran's diabetes mellitus, Type II 
(diagnosed in June 2002) or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The AOJ should ensure that an adequate 
rationale has been provided before returning 
this case to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

3.  After the above development is completed, 
and any other development that may be 
warranted based on action taken pursuant to 
the above paragraphs, the AOJ should 
readjudicate the claim on the merits.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



